Citation Nr: 1711351	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-48 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a skin condition, to include jungle rot and chloracne.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlment to an effective date prior to April 2, 2009, for the award of service connection for posttraumatic stress disorder (PTSD) with a 30 percent rating.

4.  Propriety of the reduction of the evaluation of residuals of prostate cancer from 100 percent to 20 percent, effective March 1, 2015, to include the propriety of the currently assigned 20 percent rating. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 (skin disability), September 2010 (sleep apnea), December 2014 (prostate cancer), and November 2015 (PTSD) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

By way of background, the Board notes that the Veteran's application to reopen a previously denied claim for service connection for PTSD was also denied in the August 2009 rating decision.  Thereafter, in November 2015, the RO granted the Veteran's claim and assigned a 30 percent rating effective August 5, 2015.  The Veteran expressed disagreement with the effective date of this award and in an August 2016 rating decision, an effective date of April 2, 2009, the date of the Veteran's claim to reopen the issue, was assigned.  Since that time, the Veteran has continued to contend that the appropriate effective date of his award should be immediately after his separation from service and he has continued his appeal; thus, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In his December 2010 substantive appeal (VA Form 9) pertaining to his skin condition claim, the Veteran indicated that he did not wish to have a hearing in his appeal.  Then, in June 2011, he requested to appear at a video-conference hearing before a Veterans Law Judge.  Thereafter, in his October 2011 substantive appeal regarding the issue of entitlement to service connection for sleep apnea, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  Most recently, in his August 2016 and October 2016 substantive appeals as to all claims, the Veteran requested a hearing before a Veterans Law Judge sitting in Washington, D.C.  

Accordingly, the Veteran was scheduled for a hearing before the undersigned Veterans Law Judge sitting in Washington, D.C., on March 13, 2017.  However, on March 1, 2017, the Veteran's representative submitted a motion to have the hearing rescheduled due to transportation problems.  Later that month, the Veteran contacted the RO and requested that his hearing be changed to a video-conference hearing due to unforeseen problems with his health and transportation.

Given the foregoing, the Board finds that the Veteran has presented good cause to reschedule his hearing to be conducted by video-conference.  Therefore, a remand is necessary in order to schedule him for his requested Board hearing.  38 C.F.R. §§ 20.700, 20.702, 20.704 (2016). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





